Citation Nr: 1114870	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-41 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956, and from June 1960 to August 1972.  The Veteran died in October 2007.  The appellant (or claimant) is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists metastatic colon cancer as the immediate cause of death, with manic depressive illness (diagnosed as bipolar disorder) listed as a significant condition contributing to death but not resulting in the underlying causes.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection was in effect for manic depressive illness, evaluated as 70 percent disabling; residuals of fractured left distal fibula with degenerative changes, rated as 10 percent disabling; and a hiatal hernia, rated as zero percent disabling.

3.  The Veteran was not service connected for colon cancer at the time of his death.

4.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

5.  The Veteran's manic depressive illness was not a principal nor contributory cause of the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

A December 2007 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The Board notes that this letter did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection for the cause of death to be granted.  See Dingess, supra. However, there is no question regarding a rating in a DIC case and, since this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.

The Board is aware that the December 2007 letter did not contain a statement of the disabilities for which service connection was in effect at the time of the Veteran's death.  The Board observes that VA's failure to notify the appellant of the Veteran's service-connected disabilities would not affect the essential fairness of the adjudication.  In this regard, the appellant has clearly demonstrated that she was aware that the Veteran was service connected for manic depressive illness.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  For example, in a Statement in Support of Claim dated in July 2010, the appellant wrote that the Veteran had a service-connected disability of depressive disorder.  She wrote more specifically contended that the bouts of depression the Veteran suffered with over the years affected his ability to function in daily life, and that, once the Veteran was diagnosed with cancer, he went into a severe depression causing him to not eat properly, not to exercise, and to give up on life, and not do what was needed to survive the cancer, thus contributing to his death.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining a VA opinion.  The Veteran's service treatment records, a February 2008VA medical opinion, January and February 2009 private medical opinions, and a 
June 2010 VA medical opinion were reviewed by both the AOJ and the Board in connection with adjudication of the claim.


Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including cardiovascular diseases, renal diseases, and type II diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case, the Veteran died in October 2007.  The Veteran's death certificate lists metastatic colon cancer as the immediate cause of death, with manic depressive illness listed as a significant condition contributing to death but not resulting in the underlying causes.  At the time of the Veteran's death, service connection was in effect for manic depressive illness, evaluated as 70 percent disabling; residuals of fractured left distal fibula with degenerative changes, rated as 10 percent disabling; and a hiatal hernia, rated as zero percent disabling.

As an initial matter, the appellant does not contend, nor does the record reflect, that colon cancer was incurred in service.  Rather, she has stressed the impact of the Veteran's service-connected manic depressive illness on his physical condition.  In the October 2009 VA Form 9, she wrote that the Veteran's manic depressive illness severely impacted the Veteran's health during the latter part of his life insofar as he did not have the mental strength or ability to fight the cancer or to improve his survival.

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for colon cancer; rather, the record reflects that colon cancer was initially diagnosed many years after service separation, in May 2007.  Moreover, while the record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides, to include Agent Orange, colon cancer is not among the disabilities recognized by VA as presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

Further, the Veteran's colon cancer was not shown within one year after service separation in August 1972, but, rather, was diagnosed many years after service in May 2007.  Thus, there is no basis upon which to presume that the Veteran's colon cancer was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

On the question of direct service incurrence, there is also no medical evidence that indicates a link between a current diagnosis of colon cancer and the Veteran's presumed exposure to the herbicide agent.  See 38 C.F.R. § 3.303; Combee, 34 F.3d 1039.  

Regarding the appellant's statements as to the cause of the Veteran's colon cancer, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's colon cancer involves a complex medical etiological question because it deals with the origin and progression of the Veteran's colon cancer.  The appellant is competent to relate symptoms of colon cancer that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's colon cancer and his presumed exposure to herbicides in Vietnam, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The weight of the evidence demonstrates that manic depressive illness was not a principal nor contributory cause of the Veteran's death.  In a February 2008 VA opinion, the VA examiner opined that the Veteran's service-connected manic depressive illness was not a contributing cause of his death.  The VA examiner reasoned that the review of the current medical literature did not show any correlation between manic depressive illness and development of colon cancer.  The VA examiner also reasoned that, given the advanced state of the cancer at the time of diagnosis, it was unlikely that the manic depressive illness could have contributed to the death from cancer.  

In a January 2009 private lay statement, L. W. offered the opinion that clinical depression depressed the immune system and, in short, clinical depressive orders can contribute to a negative outcome in cancer treatment.  In a February 2009 private medical opinion, Dr. J. S. opined that all of the Veteran's health factors were affected by and most probably sourced from the Veteran's early years as a United States Marine.  In a February 2009 private medical opinion, Dr. K. F. wrote that the medical literature indicated that there was a connection between depression, immune suppression, and the development and treatment of cancer.  Dr. K. F. also submitted several abstracts of medical articles on the subject of the general relationship of depression, immune suppression, and the development of cancer.  

In a June 2010 VA opinion, the VA examiner opined that the Veteran's service-connected manic depressive illness was less likely than not a contributing cause to his death.  The VA examiner reasoned that the current medical literature did not show a correlation between depression and subsequent diagnosis of colon cancer.  The VA examiner also reasoned that none of the articles submitted by private physicians discussed an increased risk of colon cancer or poorer outcomes for colon cancer as related to depression.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The February 2008 VA medical opinion is competent and probative medical evidence because it is based on a factually accurate history and assumptions.  It appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  In contrast, in the January 2009 private lay statement, L.W. is not competent to opine that the Veteran's manic depressive illness contributed to his death from colon cancer.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

The February 2009 VA private medical opinion, submitted by Dr. J. S., is of little probative value.  He is a doctor of chiropracty and not a specialist in oncology or mental diseases and he did not provide a rationale or basis for his opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995) ("[e]vidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'").  

The February 2009 VA private medical opinion, submitted by Dr. K. F., is also of little probative value.  The abstracts submitted by Dr. K. F. only discuss in very generic terms the relationship between depression, immune suppression, and the development and treatment of cancer.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Dr. K. F. also opined that there was medical evidence that indicated a relationship between medical and psychological conditions.  However, as noted above, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33.

The June 2010 VA medical opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board also notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's death involves a complex medical etiological question because it deals with the complex question of the relationship between the Veteran's manic depressive illness and his colon cancer.  The appellant is competent to relate symptoms of depression that she observed the Veteran experience at any time, but is not competent to opine on whether the Veteran's manic depressive illness was a contributory cause of his death, because such diagnosis requires specific medical training.  See Rucker at 74.

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


